As filed with the Securities and Exchange Commission on March 18, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Aluminum Foil, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53890 27-1805188 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Building No. 35, No. 1 Cui Zhu Street, High-tech Development Area, Zhengzhou City, Henan Province, China (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CSC Services of Nevada, Inc. 2215 B. Renaissance Drive Las Vegas, NV 89119 (800)927-9800 (Name, address, including zip code, and telephone number, including area code, of agent for service) It is respectfully requested that the Securities and Exchange Commission send copies of all notices, orders and communications to: William N. Haddad DLA Piper LLP (US) 1251 Avenue of the Americas New York, NY10020 Tel: (212) 335-4500 Fax: (212) 335-4501 Approximate date of commencement of proposed sale to public:as soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Acceleratedfilero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock 10,100,000Shares $ $ $ Total $ $ (1)Estimated solely for the purpose of calculating the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, DATED MARCH , 2011 The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 10,100,000 Shares China Aluminum Foil, Inc. Common Stock This prospectus relates to the resale, by the selling shareholders identified in this prospectus, of up to 10,100,000 shares of our common stock issued or issuable to the selling shareholders. We will not receive any proceeds from the sale by the selling shareholders of these shares.We are paying the cost of registering the shares covered by this prospectus as well as various related expenses.The selling shareholders are responsible for all discounts, selling commission and other costs related to the offer and sale of their shares.If required, the number of shares to be sold, the public offering price of those shares, the names of any broker-deals and any applicable commission or discount will be included in a supplement to this prospectus, called a prospectus supplement. The selling shareholders and any participating broker-dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act, in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the share purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Our common stock is not traded on any exchange. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board once our shareholders have free trading shares; however, there is no guarantee that we will obtain a listing. Investing in our common stock is highly speculative and involves a high degree of risk. You should consider carefully the risks and uncertainties in the section entitled “Risk Factors” beginning on page 6 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is [], 2011. Table of Contents TABLE OF CONTENTS SUMMARY 1 THE OFFERING 4 SUMMARY CONSOLIDATED FINANCIAL DATA 4 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 12 PRICE RANGE OF OUR COMMON STOCK 12 DIVIDEND POLICY 13 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 BUSINESS 22 MANAGEMENT 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 PRINCIPAL SHAREHOLDERS 36 SUMMARY COMPENSATION TABLE (1) 37 SELLING SHAREHOLDERS 38 DESCRIPTION OF SECURITIES TO BE REGISTERED 40 PLAN OF DISTRIBUTION 41 LEGAL MATTERS 42 EXPERTS 42 INTERESTS OF NAMED EXPERTS AND COUNSEL 42 WHERE YOU CAN FIND MORE INFORMATION 43 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 43 INDEX TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-5 POWER OF ATTORNEY II-5 -i- Table of Contents Unless the context otherwise requires,the terms “we,” “us,” “our,” “China Aluminum,” and “the Company” refer to China Aluminum Foil, Inc., a Nevada corporation, and its consolidated subsidiaries.References to “dollars” and “$” are to United States dollars.Any logos or trademarks mentioned in this prospectus are the property of their respective owners. You may rely only on the information contained in this prospectus. We have not authorized anyone to provide information or to make representations not contained in this prospectus. This prospectus is neither an offer to sell nor a solicitation of an offer to buy any securities other than those registered by this prospectus, nor is it an offer to sell or a solicitation of an offer to buy securities where an offer or solicitation would be unlawful. Neither the delivery of this prospectus, nor any sale made under this prospectus, means that the information contained in this prospectus is correct as of any time after the date of this prospectus. -ii- Table of Contents SUMMARY This summary highlights selected information from this prospectus and the documents incorporated by reference into this prospectus. This summary may not contain all of the information that may be important to you. Please carefully read the entire prospectus, including the information under the heading “Risk Factors” and our financial statements and the related notes incorporated by reference into this prospectus, before making an investment decision. Overview We were incorporated in the State of Nevada on January 29, 2010 as AJ Acquisition V, Inc. Since inception we have been engaged in organizational efforts and obtaining initial financing. Our business purpose was to seek the acquisition of or merger with, an existing company.On November 8, 2010 we filed an amendment to our articles of incorporation to change our name to China Aluminum Foil, Inc., and on November 8, 2010 we entered into, and closed, a share exchange agreement with Lucky Express, now our wholly owned subsidiary. Current Business Upon acquiring Lucky Express pursuant to the share exchange, we adopted the business of Lucky Express.We are mainly engaged in the development, production and distribution of various aluminum foils to domestic and overseas markets. Our aluminum foil products can be widely used in multiple industries for different purposes. Currently a majority of our products are used for household daily consumption and container production. However, we intend to expand into other high potential business segments, such as cigarette packaging, pharmaceutical packaging and electronic components. We have one production line with an annual capacity of approximately 20,000 metric tons. We plan to build or rent another production line to expand our capacity. Due to long-term efforts to streamline production process and reduce wastage and pollution during production, we were recognized as one of the “High Tech New Star Enterprises” in Henan province. We are also recognized for our strong R&D capabilities in the aluminum foil industry in central China. Principal Products Aluminum foil is a paper-thin sheet of rolled aluminum that can be torn easily and used to wrap and store food, in art, decoration, insulation and in heat exchangers. Because aluminum foil is paper-thin, the foil is extremely pliable and can be bent or wrapped around objects with ease. In North America, aluminum foil is sometimes alternatively called al-foil or alu-foil. We develop and manufacture various types of aluminum foils. The production of aluminum foil involves a complex production process and requires advanced technology and equipment.The principal products made by company ranges from 0.005mm to 0.08mm in thickness.We purchase raw aluminum with thickness of 0.3mm and produce different types of aluminum foil by rolling process. Currently our products mainly fall into two product segments: aluminum foil used by households for daily consumption and aluminum foil used for the production of containers such as meal boxes, cake cups, as well as many other applications. Our Strengths: SuperiorQuality of Aluminum Foil We produce a superior quality of aluminum foil.The quality of our products has consistently been rateed the highest among aluminum foil customers in China. -1- Table of Contents Large and Diverse Customer Base Across Several Markets and Industries Our products are in demand in a broad range of markets and industries. We believe this insulates us from any concentration risk or dependence on a certain industry.A downturn in one industry may be made up for by increased demand in another industry which purchases our products. We sell our products to various industries, including, the appliance, manufacturing, telecommunications, food packaging industries. Our Cost Structure is Lower than the Average Cost Structure of our Competitors Our location, method of manufacture and our transportation costs allow us to maintain a cost structure which is lower than the average cost structure of our competitors. All of our manufacturing equipment is made in China with close collaboration with the equipment supplier which allows us to manufacture our products at a low cost. In addition, we are located in Zhengzhou, Henan Province, China which has one of the largest bauxite ore reserves in China, allowing us to transport products and supplies cost efficiently. We transport materials and products directly from the production facilities of a nearby company which allows us to limit our transportation costs. Proven Track Record of Growth We have had very strong annual growth of 158.8% through our first two years of operation and production of aluminum foil.We have a strategic plan which we believe will allow us to continue this growth by expanding our production capacity and introducing higher margin products. Superior Technology and a Highly Efficient Manufacturing Process We have superior technology due to a license agreement which allows us to license 9 patents from an affiliate of ours.We have developed a highly efficient manufacturing process through close collaboration with our equipment supplier pursuant to which we have been able to lower our cost and improve our yield. An Experienced and Dedicated Management Team Our management team members have an average of greater than 20 years of experience in the aluminum industry, and our management team has more than 100 years of experience in the aluminum industry. Growth Strategy: We intend to pursue the following strategies to achieve our goal: Continue to Increase Our Production Capacity We will continue to expand into new production lines and increase our production capacity of ultra-thin aluminum foil which is used in pharmaceutical and electronic industries. We plan to install a 1600mm cold-rolling production line that we expect will increase capacity by approximately 15,000 metric tons, or 75% more than our2010 capacity. Further Increase our Market Share and Economies of Scale We will expand our market share and customer base by expanding and improving our product quality and lowering production and sales cost which will allow us to increasingly capitalize on economies of scale. -2- Table of Contents Introduce New Products with Higher Margins We plan to begin production of aluminum foil products used in pharmaceutical packaging and electronic components since such products have much high margins and offer significant growth opportunities. Expand our Product Offerings in Emerging Markets We intend to increase revenues by exporting our products to emerging markets including but not limited to Southeast Asia, Africa and Latin America. Continue to Enhance Manufacturing Efficiencies We will focus our research and development on advanced processing techniques to develop more sophisticated products that command higher margins, and we will continue to improve margins through increased efficiencies in our production process. Our Corporate Information We were incorporated in the State of Nevada on January 29, 2010 as AJ Acquisition V, Inc. Since inception we have been engaged in organizational efforts and obtaining initial financing. Our business purpose was to seek the acquisition of or merger with, an existing company.On November 8, 2010 we filed an amendment to our articles of incorporation to change our name to China Aluminum Foil, Inc., and on November 8, 2010 we entered into, and closed, a share exchange agreement with Lucky Express, now our wholly owned subsidiary. Our principal offices are located at Building No.35, No.1 Cui Zhu Street, High-tech Development Area, Zhengzhou City, Henan Province, China.Our telephone number is (86) 371-67539696.Our fiscal year end is June 30. -3- Table of Contents THE OFFERING Common stock outstanding before the offering 10,201,011 shares as of March 18, 2011. Common stock offered by selling shareholders Consists of up to 10,100,000 shares of our common stock issued or issuable to the selling shareholders Common stock to be outstanding after the offering 10,201,011 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock hereunder. See “Use of Proceeds” for a complete description. Ticker Symbol Our common stock is not traded on any exchange. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board once our shareholders have free trading shares; however, there is no guarantee that we will obtain a listing. Risk Factors Please read the section entitled “Risk Factors” beginning on page 6 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. SUMMARY CONSOLIDATED FINANCIAL DATA The following income statement data for the six months ended December 31, 2010 and December 31, 2009and balance sheet data as of December 31, 2010 were derived from our unaudited consolidated financial statements included elsewhere in this prospectus. The income statement data for the years ended June 30, 2010 and June 30, 2009 were derived from our audited consolidated financial statements included elsewhere in this prospectus. These historical results are not necessarily indicative of results to be expected in any future period. You should read the following summary financial information together with the other information contained in this prospectus, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements and related notes included elsewhere. -4- Table of Contents STATEMENT OF INCOME DATA (In thousands except per share data) Twelve Months Ended Six Months Ended June 30, 2010 June 30, 2009 December 31, 2010 December 31, 2009 (Unaudited) (Unaudited) Sales revenue $ Cost of goods sold Gross Profit ) Operating expenses Selling expenses 66 General and administrative expenses Total operating expenses　 Income (loss) from operations ) Interest income 1 1 1 - Bank Charge (5 ) (1 ) (1 ) (1 ) Income (loss) before income tax ) Current Income Tax Expense - - - Deferred Income Tax Benefit - - ) - Net Income (Loss) $ $ ) $ $ Other comprehensive income Foreign currency translation adjustments 15 9 Total Comprehensive Income (Loss) $ $ ) $ $ Earnings (loss)per share - basic and diluted ) Weighted average shares outstanding - basic and diluted At June 30, At December 31, BALANCE SHEET DATA (In thousands) (Unaudited) Working capital (deficiency) Total assets $ $ $ Short-term debt - - - Long-term debt (including current portion) - - - Total deferred credits and other liabilities Stockholders' equity -5- Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors and all other information contained in this prospectus before purchasing our common stock. If any of the following events were to occur, our business, financial condition or results of operations could be materially and adversely affected. In these circumstances, the market price of our common stock could decline, and you could lose some or all of your investment. Additional risks and uncertainties not currently known to us or that we currently believe to be immaterial could also materially and adversely affect our business, financial condition, operating results and/or cash flow. We expect to incur costs related to our planned acquisitions and expansion into new plants and ventures, which may not prove to be profitable. Moreover, any delays in our expansion plans could cause our profits to decline and jeopardize our business. We anticipate that our proposed expansion of our production facilities may include the acquisition and construction of new or additional facilities. Our cost estimates and projected completion dates for construction of new production facilities may change significantly as the projects progress. In addition, our projects will entail significant construction risks, including shortages of materials or skilled labor, unforeseen environmental or engineering problems, weather interferences and unanticipated cost increases, any of which could have a material adverse effect on the projects and could delay their scheduled openings. A delay in scheduled openings of production facilities will delay our receipt of sales revenues from such facilities, which, when coupled with the increased costs and expenses of our expansion, could cause a decline in our profits. Our plans to finance, develop, and expand our production facilities will be subject to many risks inherent in the rapid expansion of a high growth business enterprise, including unanticipated design, construction, regulatory and operating problems, and the significant risks commonly associated with implementing a marketing strategy in changing and expanding markets. These projects may not become operational within their estimated time frames and budgets as projected at the time we enter into a particular agreement, or at all. In addition, we may develop projects as joint ventures in an effort to reduce our financial commitment to individual projects. The significant expenditures required to expand our production plants may not ultimately result in increased profits. When our future expansion projects become operational, we will be required to add and train personnel, expand our management information systems and control expenses. If we do not successfully address our increased management needs or are otherwise unable to manage our growth effectively, our operating results could be materially and adversely affected. Our products may not achieve market acceptance. We are currently selling our products principally in Eastern, Central and Southern China.Achieving market acceptance for our products, particularly in new markets, will require substantial marketing efforts and the expenditure of significant funds.There is substantial risk that any new markets may not accept or be as receptive to our products.In addition, we intend to market our products as premium and super-premium quality products and to adopt a corresponding pricing model, which may not be accepted in new or existing markets.Market acceptance of our current and proposed products will depend, in large part, upon our ability to inform potential customers that the distinctive characteristics of our products make them superior to competitive products and justify their pricing.Our current and proposed products may not be accepted by consumers or able to compete effectively against other premium or non-premium products. Lack of market acceptance would limit our revenues and profitability. The recent global economic and financial market crisis could significantly impact our financial condition. Current global economic conditions could have a negative effect on our business and results of operations. Economic activity in China, United States and throughout much of the world has undergone a sudden, sharp economic downturn following the recent housing downturn and subprime lending collapse in both the United States and Europe.Market disruptions have included extreme volatility in securities prices, as well as severely diminished liquidity and credit availability.The economic crisis may adversely affect us in a variety of ways. Access to lines of credit or the capital markets may be severely restricted, which may preclude us from raising funds required for operations and to fund continued expansion.It may be more difficult for us to complete strategic transactions with third parties. The financial and credit market turmoil could also negatively impact our suppliers and customers, which could decrease our ability to source, produce and distribute our products and could decrease demand for our products. While it is not possible to predict with certainty the duration or severity of the current disruption in financial and credit markets, if economic conditions continue to worsen, it is possible these factors could significantly impact our financial condition. -6- Table of Contents Our results of operations may be affected by fluctuations in availability and price of raw materials. The raw materials we use are subject to price fluctuations due to various factors beyond our control, including, among other pertinent factors: · increasing market demand; · inflation; · severe climatic and environmental conditions; · commodity price fluctuations; · currency fluctuations; and · changes in governmental and agricultural regulations and programs. For example, our raw material cost increased by approximately 20% in 2010 due to various factors, including, we believe, general economic conditions, such as inflation and fuel prices, and rising production costs.We also expect that our raw material prices will continue to fluctuate and be affected by these factors in the future. Changes to our raw materials prices may result in increases in production and packaging costs, and we may be unable to raise the prices of our products to offset such increases in the short term or at all. As a result, our results of operations may be materially and adversely affected. We are subject to public company reporting and other requirements for which we will incur substantial costs and our accounting and other management systems and resources may not be adequately prepared. We incur significant legal, accounting, insurance and other expenses as a result of being a public company.For example, laws and regulations affecting public companies, including the provisions of the Sarbanes-Oxley Act of 2002, or SOX, and rules related to corporate governance and other matters subsequently adopted by the U.S. Securities and Exchange Commission, or the SEC, result in substantial costs to us, including legal and accounting costs, and may divert our management’s attention from other matters that are important to our business.Compliance with Section 404 of SOX requires that our management annually assess the effectiveness of our internal control over financial reporting. A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the registrant’s annual or interim financial statements will not be prevented or detected on a timely basis by the company’s internal controls.A “significant deficiency” is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the registrant’s financial reporting.A “deficiency” in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. We significantly depend on our management team. Chuahong Xie, our executive officers is responsible for an important aspect of our operations.In addition, we rely on management and senior personnel to ensure that our sourcing, production, sales, distribution and other business functions are effective.Losing the services of our executive officers or key personnel could be detrimental to our operations.We do not have key-man life insurance for any of our executive officers or other employees. -7- Table of Contents Investors may not be able to enforce judgments entered by United States courts against certain of our officers and directors. We are incorporated in the State of Nevada.However, a majority of our directors and executive officers, and certain of our principal shareholders, live outside of the U.S., principally in China. As a result, you may not be able to effect service of process upon those persons within the U.S. or enforce against those persons judgments obtained in U.S. courts. We face substantial competition in connection with the marketing and sale of our products. Our products compete with other premium quality brands as well as less expensive, non-premium brands. Our products face competition from non-premium producers distributing in our marketing area and other producers packaging their products in our marketing area. Many of our competitors are well established, have greater financial, marketing, personnel and other resources, have more established distribution channels into major markets, and have products that have gained wide customer acceptance in the marketplace. Our largest competitors are multinational companies and companies owned by the government of China.The greater financial resources of such competitors will permit them to procure a large amount of raw material at a volume discount and to implement extensive marketingand promotional programs, both generally and in direct response to advertising efforts by us. The aluminum foil industry in China is also characterized by the introduction of new products, accompanied by substantial promotional campaigns. We may be unable to compete successfully or our competitors may develop products which have superior qualities or gain wider market acceptance than ours. Doing business in China involves various political and economic risks. We conduct substantially all of our operations and generate significant amount of our revenue in China. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. China’s economy differs from the economies of most developed countries in many respects, including: · the higher level of government involvement and regulation; · the early stage of development of the market-oriented sector of the economy; · the rapid growth rate; · the higher level of control over foreign exchange; and · government control over the allocation of many resources. As China’s economy has been transitioning from a planned economy to a more market-oriented economy, the government of China has implemented various measures to encourage economic growth and guide the allocation of resources. While these measures may benefit the overall economy of China, they may also have a negative effect on us. Although the government of China has in recent years implemented measures emphasizing the utilization of market forces for economic reform, the PRC government continues to exercise significant control over economic growth in China through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways.Any adverse change in the economic conditions or government conditions or government policies in China could have a material adverse effect on the overall economic growth and the level of consumer spending in China, which in turn could lead to a reduction in demand for our products and consequently have a material adverse effect on our business and prospects. Extensive regulation of our industry in China could increase our expenses resulting in reduced profits. We are subject to extensive regulation by China’s National Development and Reform Committee Ministry, and by other provincial and local authorities in jurisdictions in which our products are processed or sold, regarding the processing, packaging, storage, distribution and labeling of our products.Other applicable laws and regulations governing our products may include nutritional labeling and serving size requirements. Our processing facilities and products are subject to periodic inspection by national, provincial and local authorities. We believe that we are currently in substantial compliance with all material governmental laws and regulations and maintain all material permits and licenses relating to our operations. Nevertheless, we may fall out of substantial compliance with current laws and regulations or may be unable to comply with any future laws and regulations. To the extent that new regulations are adopted, we will be required, possibly at considerable expense, to adjust our activities in order to comply with such regulations. Our failure to comply with applicable laws and regulations could subject us to civil remedies, including fines, injunctions, recalls or seizures, as well as potential criminal sanctions, which could have a material adverse effect on our business, operations and finances. -8- Table of Contents Regulations affecting acquisitions of PRC companies by foreign entities may make it more difficult for us to complete acquisitions and grow our business. In 2005, the PRC State Administration of Foreign Exchange, or SAFE, issued a public notice, known as “Circular 75,” concerning the application of foreign exchange regulations to mergers and acquisitions involving foreign investment in China.Among other things, the public notice provides that if an offshore company controlled by PRC residents intends to acquire a PRC company, such acquisition will be subject to strict examination by the relevant foreign exchange authorities.Under Circular 75, if an acquisition of a PRC company by an offshore company controlled by PRC residents occurred prior to the issuance of Circular 75, certain PRC residents were required to submit a registration form to the local SAFE branch to register their ownership interests in the offshore company before March 31, 2006.Such PRC residents must also amend the registration form if there is a material event affecting the offshore company, such as, among other things, a change to the company’s share capital, a transfer of shares, or if the company is involved in a merger, an acquisition or a spin-off transaction or uses its assets in China to guarantee offshore obligations. As there is still significant uncertainty in China regarding the interpretation and implementation of Circular 75, we cannot predict how these regulations will affect our future acquisition strategy and business operations. For example, if we decide to acquire additional PRC companies, we or the owners of such companies may not be able to complete the filings and registrations, if any, required by the SAFE notices. This may restrict our ability to implement our acquisition strategy and could adversely affect our business and prospects. In addition, in 2006 six PRC regulatory authorities, including the PRC Ministry of Commerce and the PRC Securities Regulatory Commission, jointly promulgated a rule entitled “Provisions regarding Mergers and Acquisitions of Domestic Enterprises by Foreign Investors,” or the New M&A Rules. The New M&A Rules establish additional procedures and requirements that could make merger and acquisition activities by foreign investors more time-consuming and complex, including, in some circumstances, advance notice to the Ministry of Commerce of any change-of-control transaction in which a foreign investor takes control of a PRC domestic enterprise. Compliance with the New M&A Rules, and any related approval processes, including obtaining approval from the Ministry of Commerce, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. The PRC government’s recent measures to curb inflation rates could adversely affect future results of operations. China has faced rising inflation in recent years. The government of China undertook various measures to alleviate the effects of inflation, especially with respect to key commodities.In January 2008, the PRC National Development and Reform Commission announced national price controls on various products.Similarly, the government of China may conclude that the prices of our products are too high and may institute price controls that would limit our ability to set prices for our products as we might wish.The government of China has also encouraged local governments to institute price controls on similar products.Such price controls could adversely affect our future results of operations and, accordingly, the price of our common stock. The PRC currency is not a freely convertible currency, which could limit our ability to obtain sufficient foreign currency to support our business operations in the future. The PRC currency, the “Renminbi” or “RMB,” is not freely convertible into other foreign currencies, and we receive substantially all of our revenues in Renminbi. We rely on the PRC government’s foreign currency conversion policies, which may change at any time, in regard to our currency exchange needs. In China, the government has control over Renminbi reserves through, among other things, direct regulation of the conversion of Renminbi into other foreign currencies and restrictions on foreign imports. Although foreign currencies that are required for current account transactions can be bought freely at authorized PRC banks, the proper procedural requirements prescribed by PRC law must be met. At the same time, PRC companies are also required to sell their foreign exchange earnings to authorized PRC banks and the purchase of foreign currencies for capital account transactions still requires prior approval of the PRC government. This substantial regulation by the PRC government of foreign currency exchange may restrict our business operations and a change in any of these government policies could negatively impact our operations, which could result in a loss of profits. -9- Table of Contents In order for our China subsidiaries to pay dividends to us, a conversion of Renminbi into U.S. dollars is required, which, if not permitted by the PRC government, would interrupt our cash flows. Under current PRC law, the conversion of Renminbi into foreign currency for capital account transactions generally requires approval from SAFE and, in some cases, other government agencies. Government authorities may impose restrictions that could have a negative impact in the future on the conversion process and upon our ability to meet our cash needs and to pay dividends to our shareholders. Although our subsidiaries’ classification as wholly foreign-owned enterprises, or WFOEs, under PRC law permits them to declare dividends and repatriate their funds to us in the United States, any change in this status or the regulations permitting such repatriation could prevent them from doing so.Any inability to repatriate funds to us would in turn prevent us from utilizing our PRC cash to pay creditors in U.S. dollars or other currencies or to pay dividends to our shareholders. Fluctuations in the exchange rate between the PRC currency and the U.S. dollar could adversely affect our operating results. The functional currency of our operations in China is the Renminbi. However, results of our operations are translated at average exchange rates into U.S. dollars for purposes of reporting results. As a result, fluctuations in exchange rates may adversely affect our expenses and results of operations as well as the value of our assets and liabilities. Fluctuations may adversely affect the comparability of period-to-period results. We do not currently use hedging techniques, and any hedging techniques we may use in the future may not eliminate, and may exacerbate, the effects of currency fluctuations. Thus, exchange rate fluctuations could cause our profits, and therefore our stock prices, to decline. Under the New EIT Law, we may be classified as a “resident enterprise” of China, which would likely result in unfavorable tax consequences to us and our non-PRC shareholders. Under China’s Enterprise Income Tax Law, or the New EIT Law, and its implementing rules, which became effective in 2008, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes.Under the implementing rules of the New EIT Law, de facto management means substantial and overall management and control over the production and operations, personnel, accounting, and properties of the enterprise.Because the New EIT Law and its implementing rules are new, it is unclear how tax authorities will determine tax residency based on the facts of each case. If the PRC tax authorities determine that China Aluminum Foil, Inc. is a “resident enterprise” for PRC enterprise income tax purposes, unfavorable PRC tax consequences could follow. First, we may be subject to enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations. Second, although under the New EIT Law and its implementing rules dividends paid to us from our PRC subsidiaries would qualify as “tax-exempt income,” such dividends may be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes. Finally, it is possible that future guidance issued with respect to the new “resident enterprise” classification could result in a situation in which a 10% withholding tax is imposed on dividends we pay to our non-PRC shareholders and with respect to gains derived by our non-PRC shareholders from transferring our shares.Although we are monitoring the possibility of “resident enterprise” treatment for the 2008 and 2009 tax years and evaluating appropriate organizational changes to avoid this treatment, our efforts and evaluation may prove unsuccessful and incorrect. If we were treated as a “resident enterprise” by PRC tax authorities, we would be subject to tax in both the U.S. and China, and our PRC tax may not be creditable against our U.S. tax. -10- Table of Contents We do not intend to pay and may be restricted from paying dividends on our common stock. We have never declared or paid dividends on our capital stock and we do not intend to declare dividends in the foreseeable future. We currently intend to retain future earnings to fund our continued growth. Furthermore, if we decide to pay dividends, foreign exchange and other regulations in China may restrict our ability to distribute retained earnings from China or convert those payments from Renminbi into foreign currencies. Lack of bank deposit insurance puts our funds at risk of loss from bank foreclosures or insolvencies. We maintain certain bank accounts in China that are not protected by any insurance.As of June 30, 2010, Shensheng held approximately RMB 839 thousand in bank accounts in China. As of December 30, 2010, Shensheng held approximately RMB 14.6 million in bank accounts in China.If a PRC bank holding our funds experienced insolvency, it may not permit us to withdraw our funds, which would result in a loss of such funds and reduction of our net assets. Limited and uncertain trademark protection in China makes the ownership and use of our trademark uncertain. We have obtained trademark registrations for the use of our trade name “中园,” Chinese, which have been registered with the PRC Trademark Bureau of the State Administration for Industry and Commerce with respect to our products.We are able to use this trademark pursuant to a license agreement with Zhengzhou Aluminum Co. Ltd.We believe our trademark is important to the establishment of consumer recognition of our products.However, due to uncertainties in PRC trademark law, the protection afforded by our trademark may be less than we currently expect and may, in fact, be insufficient. Moreover, even if it is sufficient, in the event it is challenged or infringed, we may not have the financial resources to defend it against any challenge or infringement and such defense could in any event be unsuccessful. Moreover, any events or conditions that negatively impact our trademark could have a material adverse effect on our business, operations and finances. Our lack of patent protection could permit our competitors to copy our trade secrets and formula and thus gain a competitive advantage. We own no patents covering our products or production processes, and we expect to rely principally on know-how and the confidentiality of our formula and production processes for our products in producing competitive product lines. We only license 9 patents pursuant to a license agreement with Zhengzhou Aluminum Co., Ltd Any breach of confidentiality by our executives or employees having access to our formula and production processes could result in our competitors gaining access to such formula or production processes. The ensuing competitive disadvantage could reduce our revenues and our profits. One of our shareholders owns a significant percentage of our stock and will be able to exercise significant influence over our affairs. Congfu Li, our Chairman, beneficially owned approximately 32% of our common stock as of March 18, 2011.Our executive officers and directors as a group beneficially owned approximately 53% of our common stock as of March 18, 2011.Consequently, these individuals will likely be able to determine the composition of our board of directors, retain the voting power to approve certain matters requiring shareholder approval and continue to have significant influence over our operations.The interests of these shareholders may be different than the interests of other shareholders on these matters.This concentration of ownership could also have the effect of delaying or preventing a change in our control or otherwise discouraging a potential acquirer from attempting to obtain control of us, which in turn could reduce the price of our common stock. Failure to comply with the U.S. foreign corrupt practices act and Chinese anti-corruption laws could subject us to penalties and other adverse consequences. Our executive officers, employees and other agents may violate applicable law in connection with the marketing or sale of our products, including China’s anti-corruption laws and the U.S. Foreign Corrupt Practices Act, or the FCPA, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. In addition, we are required to maintain records that accurately and fairly represent our transactions and have an adequate system of internal accounting controls. Foreign companies, including some that may compete with us, are not subject to these prohibitions, and therefore may have a competitive advantage over us. The PRC also strictly prohibits bribery of government officials. However, corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur rom time-to-time in the PRC. While we intend to implement measures to ensure compliance with the FCPA and China’s anti-corruption laws by all individuals involved with our company, our employees or other agents may engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. In addition, our brand and reputation, our sales activities or our stock price could be adversely affected if we become the target of any negative publicity as a result of actions taken by our employees or other agents. -11- Table of Contents FORWARD-LOOKING STATEMENTS The statements included in this prospectus that are not purely historical are forward-looking statements within the meaning of Section 21E of the Exchange Act, and Section 27A of the Securities Act. These statements include, but are not limited to, statements about our plans, objectives, expectations, strategies, intentions or other characterizations of future events or circumstances and are generally identified by the words “may,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “targets,” “could,” “would,” and similar expressions. Because these forward-looking statements are subject to a number of risks and uncertainties, our actual results could differ materially from those expressed or implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the heading “Risk Factors” and in other documents we file from time to time with the Securities and Exchange Commission, or the SEC. All forward-looking statements included in this prospectus are based on information available to us on the date hereof. Our business and the associated risks may have changed since the date this prospectus was originally filed with the SEC. We assume no obligation to update any such forward-looking statements. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares by the selling shareholders. All net proceeds from the sale of the common stock covered by this prospectus will go to the selling shareholders. PRICE RANGE OF OUR COMMON STOCK Our common stock is not traded on any exchange. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board once our shareholders have free trading shares; however, there is no guarantee that we will obtain a listing. There is currently no trading market for our common stock and there is no assurance that a regular trading market will ever develop. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. To have our common stock listed on any of the public trading markets, including the OTC Bulletin Board, we will require a market maker to sponsor our securities. We have not yet engaged any market maker to sponsor our securities and there is no guarantee that our securities will meet the requirements for quotation or that our securities will be accepted for listing on the OTC Bulletin Board. This could prevent us from developing a trading market for our common stock. On March 18, 2011,there were 10,201,011 shares of our common stock issued and outstanding that were held by approximately 41 shareholders of record. -12- Table of Contents DIVIDEND POLICY We have not declared or paid any dividends on our common stock and presently do not expect to declare or pay any such dividends in the foreseeable future.Payment of dividends to our shareholders would require payment of dividends by our PRC subsidiaries to us.This, in turn, would require a conversion of Renminbi into US dollars and repatriation of funds to the US.Under current PRC law, the conversion of Renminbi into foreign currency for capital account transactions generally requires approval from SAFE and, in some cases, other government agencies.Government authorities may impose restrictions that could have a negative impact in the future on the conversion process and upon our ability to meet our cash needs, and to pay dividends to our shareholders.Although our subsidiaries’classification as WFOEs under PRC law permits them to declare dividends and repatriate their funds to us in the United States, any change in this status or the regulations permitting such repatriation could prevent them from doing so.Any inability to repatriate funds to us would in turn prevent payments of dividends to our shareholders. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Zhengzhou Shensheng Aluminum Foil Co., Ltd. (“Shensheng”) was originally formed on Feb 4, 2008. We are a manufacturer of aluminum foil products in central China. Demand for our aluminum foil is driven primarily by spending in the consumer products and electrical manufacturing industries. We have benefited from continued improvement of living standard among Chinese consumers and strong growth of aluminum foil usage as the PRC has rapidly urbanized. Our principal business is the production of aluminum foil ranging from 0.005mm to 0.08mm in thickness. We operate one aluminum production line, which has an annual capacity of approximately 20,000 MT. Our products are tailor-made to customers’ individual requirements.China Aluminum Foil’s products are further processed by downstream manufacturers and incorporated into a wide variety of end products including, among others, home appliances, kitchen supplies, packaging, and specialized construction materials. Our facilities and head office are located in Zhengzhou of Henan Province. On November 8, 2010, we completed a reverse acquisition transaction through a share exchange with Lucky Express Limited (hereafter referred to as “Lucky Express”), a Hong Kong entity established on April 22, 2010, and its shareholders, whereby we acquired 100% of the issued and outstanding capital stock of Lucky Express in exchange for 99,000 shares of our Common Stock which constituted 99% of our issued and outstanding common stockimmediately after the consummation of the reverse acquisition. As a result of the reverse acquisition, Lucky Express became our wholly-owned subsidiary and the former stockholders of Lucky Express became our controlling stockholders. The share exchange transaction with Lucky Express and the Shareholders was treated as a reverse acquisition for accounting and financial reporting purposes, with Lucky Express as the acquirer and us as the acquired party. After the reverse acquisition, we changed our name to China Aluminum Foil, Inc. By virtue of our ownership of Lucky Express, we also own Zhengzhou Shentong Investment Consulting Co., Ltd. (“Shentong”), which is a wholly owned foreign subsidiary of Lucky Express and which effectively and substantially controls Shensheng, through a series of captive agreements known as variable interest agreements (the “VIE Agreements”) with Shentong. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation.A complete listing of these policies is included in Note2 of the notes to our financial statements for the years ended June 30, 2010 and 2009.We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. -13- Table of Contents Basis of preparation The accompanying consolidated financial statements reflect the financial position, results of operations and cash flows of the Company and all of its wholly owned subsidiary and its VIE as of June 30, 2010 and 2009, and for the years ended June 30, 2010 and 2009, and have been prepared in accordance with U.S Generally Accepted Accounting Principles (“US GAAP”). Basis of consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries, and it’s VIE. All significant inter-company transactions and balances have been eliminated upon consolidation. We consolidate Shensheng because it meets the requirement of being a VIE under US GAAP. In general, a VIE is a corporation, partnership, limited liability company, trust, or any other legal structure used to conduct activities or hold assets that either (1) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (2) has a group of equity owners that are unable to make significant decisions about its activities, or (3) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations. Use of Estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those estimates. Fair Value of Financial Instruments ASC 820 “Fair Value Measurements and Disclosures”, adopted January 1, 2008, defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure requirements for fair value measures. The carrying amounts reported in the balance sheets for current receivables and payables qualify as financial instruments. Management concluded the carrying values are a reasonable estimate of fair value because of the short period of time between the origination of such instruments and their expected realization and if applicable, their stated interest rate approximates current rates available. The three levels are defined as follows: · Level 1 - inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2 - inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instruments. · Level 3 - inputs to the valuation methodology are unobservable and significant to the fair value. It is management’s opinion that as of June 30, 2010 and 2009, the estimated fair values of the financial instruments were not materially different from their carrying values as presented on the balance sheet. This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective balance sheet dates. Revenue Recognition We derived revenues from sales of aluminum foils products, aluminum ingots and providing processing services. We recognize sales in accordance with United States Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements” and SAB No. 104, “Revenue Recognition.” We recognize revenue when the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services were rendered, (iii) the price to the customer is fixed or determinable and (iv) collection of the resulting receivable is reasonably assured. -14- Table of Contents Principal Factors Affecting Our Financial Performance Our operating results are primarily affected by the following factors: · Growth in the Chinese Economy — We operate our facilities in China and derive significant portion of our revenues from sales to customers in China. Economic conditions in China, therefore, affect virtually all aspects of our operations, including the demand for our products, the availability and prices of our raw materials and our other expenses. China has experienced significant economic growth, achieving a compound annual growth rate of approximately 10% in real gross domestic product from 1996 through 2009. (World Economic Outlook (April 2010) through International Monetary Fund Data Mapper). China is expected to experience continued growth in all areas of investment and consumption, even in the face of a global economic recession. However, China has not been entirely immune to the global economic slowdown and is experiencing a slowing of its growth rate. · Supply and Demand in the Aluminum Market — We are subject to macroeconomic factors dictating the supply and demand of aluminum and aluminum foil in the PRC. Bauxite and aluminum prices have been volatile in the past, and while they have stabilized since the first quarter of 2009, our revenues and earnings could be dramatically affected by increases and decreases in bauxite and aluminum costs. · Production Capacity — In order to capture the market share and take advantage of the demand for our products, we have expanded, and wish to continue to expand our production capacity. Increased capacity has had a significant impact on our ability to increase revenues and net income through increased product sales. We have signed an operating lease of a newly constructed 15,000MT aluminum foil plant adjacent to our current facilities. If we successfully expand our production capacity, we should be able to gain new customers in new markets. · Our Product Mix — Our gross margin is affected by our product mix.We produce and sell products according to customer orders.In general, we receive higher profit margins on our thinner products than we receive on our thicker products.We therefore strive to allocate our capacity to the highest margin product mix possible for a given output tonnage by focusing our product mix on thinner products where possible. Results of Operations Comparison of Six Months Ended December 31, 2010 and December 31, 2009 (Unaudited) The following table sets forth key components of our results of operations during the six month periods ended December 31, 2010 and 2009, both in dollars and as a percentage of our revenues. Six Months Ended December 31, 2010 December 31, 2009 (Unaudited) (Unaudited) Revenue $ $ Cost of goods sold Gross Profit Operating expenses Selling expenses General and administrative expenses Total operating expenses　 Income (loss) before income tax Current Income Tax Expense - Deferred Income Tax Benefit ) - Net Income (Loss) $ $ Other comprehensive income Foreign currency translation adjustments Total Comprehensive Income (Loss) $ $ -15- Table of Contents Revenues.Revenues consist of revenue from the sale of aluminum foil and aluminum. Our net revenues increased to $37.4 million in the six months ended December 31, 2010 from $18.3 million in the same period in 2009, representing a 104.5% increase. This increase was mainly driven by increase in sales volume of aluminum foils from 3, 431 MT in the first sixmonths of 2009 to 6,161 MT in the same period of 2010. Cost of Goods Sold.Our cost of sales increased $19.3 million, or 114.2%, to $36.2 million in the six months ended December 31, 2010, from $16.9 million in the same period in 2009. The cost of sales as a percentage of revenues increased from 92.5% to 96.8% over the same period. Our cost of sales is largely dictated by movements in aluminum prices as aluminum typically represents more than 95% of our cost of goods sold. Gross Profit and Gross Margin.Our gross profit decreased $0.17 million to $1.21 million in the six months ended December 31, 2011 from $1.38 million in the same period in 2009. Gross margin declined from 7.53% for the six months ended December 31, 2009 to 3.24% for the six months ended December 31, 2010. The decrease in gross margin was primarily due to the narrowing of the spread between aluminum purchase price and aluminum foil sales prices. Selling Expenses. During the six months ended December 31, 2010, our selling expensesdecreased by $157,358 to $65,827, compared to $223,185 for the same period in 2009 which was mainly due to the increase of selling to existing large customers that reduces selling commissions and related expenses. General and Administrative Expenses.Our general and administrative expenses decreased $74,791 to $192,097 in the six months ended December 31, 2010, from $266,888 in the same period in 2009. The majority of the decrease is due to restructuring of our general administrative to reduce cost and improve efficiency. Income Before Income Taxes.Our income before income taxes increased to $0.95 million in the six months ended December 31, 2010 from $0.89 million in the same period in 2009. This increase was due to a decrease in our selling, general and administrative expenses as discussed above. Net Income.In the six months ended December 31, 2010, we generated net income of $926,929, compared to $889,488 million in the same period in 2009. This decrease was primarily attributable to the factors discussed above. Liquidity and Capital Resources As of December 31, 2010, we had cash and cash equivalents of $2,399,102, consisting primarily of cash on hand and demand deposits. The following table provides detailed information about our net cash flows for the six months ended December 31, 2010. To date, we have financed our operations organically and through cash flows from equity contributions by our shareholders. For the six months ended December 31, 2010 and December 31, 2009 Working Capital At December 31, 2010 At June 30, Current Assets $ $ Current Liabilities $ $ Working Capital $ $ -16- Table of Contents Cash Flows Six Months Ended Six Months Ended December 31, 2010 December 31, 2009 Net Cash Provided by (Used in) Operating Activities $ $ Net Cash Provided by (Used In) Investing Activities $ $ ) Net Cash Provided by Financing Activities $ $ - Effect of Exchange Rate Changes $ $ Increase (Decrease) In Cash During The Period $ $ Operating activities During the six month period ended December 31, 2010 we received net cash of $1,880,757 from operating activities, compared to net cash received of $960,097 from operating activities during the six month period ended December 31, 2009. Our cash flows from operating activities changed significantly because we took measures to manage our accounts receivable. The increase in cash from operating activities during the six month period ended December 31, 2010 was primarily due to cash received from accounts receivable. Prior to third quarter of 2011, we purchased majority of aluminum from Zhengzhou Aluminum Co., Ltd. Management determined to eliminate this type of related party transactions and instead conduct business with the Zhengzhou Aluminum Co., Ltd on an arms-length basis as of the third quarter of 2011. This action required that the loan granted to Zhengzhou Aluminum to be repaid. This resulted in a reduction of approximately $4.8 million in operating cash. We now purchase aluminum mainly from third-party trading companies. We believe that this level of transparency is of value to our shareholders. Because China Aluminum Foil's purchases from such trading companies are made at prevailing market prices for aluminum (just as its purchases from the China Aluminum Co., Ltd were previously made), management believes that this practice provides transparency benefits to shareholders without increasing its expenses beyond where they would have been if China Aluminum Foil still purchased directly from the Zhengzhou Aluminum Co., Ltd. We believe that the Zhengzhou Aluminum Co., Ltd is likely able to capitalize on its proximity to China Aluminum Foil to offer aluminum to trading companies for a competitive price, as transportation costs tend to be one of the few variables in the cost of China Aluminum's raw materials, as industry commodity prices are substantially identical in the region. Investing activities During the six month period ended December 31, 2010 we received net cash of $117,511from investing activities, including $127,783 received from notes receivable and $10,272 in purchase of property, plant and equipment.During the six month period ended December 31, 2009 we spent net cash of $844,414 on investing activities, including $185,554 paid for notes receivable,$515,898 in prepayment for an office building and $142,962 in purchases of property, plant and equipment. Financing activities During the six month period ended December 31, 2010 we received net cash of $128,880 from financing activities, compared to net cash spending of $0 from financing activities during the six month period ended December 31, 2009.The net received from financing activities in the period in 2010 was entirely the result of capital contributions. During the six month period ended December 31, 2010 we recognized a gain of $135,212 due to the effect of exchange rates on our cash, compared to a gainof $34,023 due to the same effect during the six month period ended December 31, 2009.Our net cash increased by $2,262,360 during the six month period ended December 31, 2010, compared to a net cash increase of $149,706 during the six month period ended December 31, 2009. -17- Table of Contents We anticipate that we will meet our ongoing cash requirements by retaining income as well as through equity or debt financing.We plan to cooperate with various individuals and institutions to acquire the financing required to manufacture and distribute our products and anticipate this will continue until we accrue sufficient capital reserves to finance all of our expansion efforts independently. We intend to meet our cash requirements for the next 12 months through retained earnings and a combination of debt financing and equity financing by way of public or private placements.We currently do not have any arrangements in place to complete any private placement financings and there is no assurance that we will be successful in completing any private placement financings. However, there is no assurance that any such financing will be available or if available, on terms that will be acceptable to us.We may not raise sufficient funds to fully carry out our business plan. Comparison of Fiscal Years Ended June 30, 2010 and 2009 The following table sets forth key components of our results of operations during the twelve months ended June 30, 2010 and 2009, both in U.S. dollars. 　 For the year ended June 30, Revenue $ $ Cost of goods sold Gross Profit ) 　 　 Operating expenses 　 Selling expenses General and administrative expenses Total operating expenses　 479,650　 Income (loss) before income tax ) Income tax - - 　 　 Net Income (Loss) $ $ ) 　 　 Other comprehensive income 　 Foreign currency translation adjustments Total Comprehensive Income (Loss) $ $ ) Revenues.Revenues consist of revenue from the sale of aluminum foil and aluminum. During the year ended June 30, 2010 we generated $44,133,557 in revenues, compared to revenues of $17,053,296 during the year ended June 30, 2009, representing a 158.8% increase year-over-year. This increase was mainly driven by increase in sales volume of aluminum foils from 5,233MT in 2009 to 8,214MT in 2010. Cost of Goods Sold.Our cost of goods sold increased $24.0 million, or 133.3%, to $42.0 million in 2010, from $18 million in 2009. The cost of goods sold as a percentage of revenues decreased from 105.5% to 95.2% over the same period. The higher cost ratio in 2009 is mainly due to lower operating efficiency during the ramp up period of the new production line. Gross Profit and Gross Margin.Our gross profit increased from a gross loss of $949,049 during the year ended June 30, 2009 to a gross profit of $2,132,354 during the year ended to June 30, 2010. Gross margin as a percentage of net revenue increased to 4.83% in 2010, from -5.57% in 2009. The increase in gross margin was primarily due to greater production efficiencies after ramp up period. Selling Expenses. For the year ended June 30, 2010, our selling expensesincreased by $247,655, or 165.6%, to $397,170 in 2010, compared to $149,515 in 2009, which was mainly due to the increase of packaging material expenditures in line with the increase of sales and associated packaging. -18- Table of Contents General and Administrative Expenses.Our general and administrative expenses increased $246,359 to $576,494 during the year ended June 30, 2010, from $330,135 during the same period in 2009. The majority of the increase is due to additional expenses and hiring of personals to support more productions and sales efforts as we increase our capacity. Income Before Income Taxes.Our income before income taxes increased to $1,154,321 for the year ended June 30, 2010 from loss of 1,428,033 during the same period in 2009. This increase was due to the significant increase in production capacity, revenue and associated operating profits in 2010. Net Income.For year ended June 30, 2010, we generated net income of $1,154,321 compared to net loss of $1,428,033 during the same period in 2009. This decrease was primarily attributable to the factors discussed above. Liquidity and Capital Resources For the years ended June 30, 2010 and June 30, 2009 As of June 30, 2010 we had $136,742 in cash and cash equivalent. As of June 30, 2010 we had total assets of $16,133,591 and total liabilities of $8,577,441, compared to total assets of $7,877,011 and total liabilities of $1,652,889 as of June 30, 2009. Working Capital At June 30, 2010 At June 30, 2009 Current Assets $ $ Current Liabilities $ $ Working Capital $ $ Cash Flows Twelve Months Ended Twelve Months Ended June 30, 2010 June 30, 2009 Net Cash Provided by (Used in) Operating Activities $ $ Net Cash Provided by (Used In) Investing Activities $ $ Net Cash Provided by Financing Activities $ $ Effect of Exchange Rate Changes $ $ Increase (Decrease) In Cash During The Period $ $ Operating activities During the year ended June 30, 2010 we used net cash of $7,417,280 in operating activities, compared to net cash received of $432,741 from operating activities during the year ended June 30, 2009. The decrease in cash from operating activities during the year ended June 30, 2010 was primarily due to an increase in our accounts receivable, accounts payable and customer deposits as well as an increase in cash we advanced to our suppliers. Additionally, during the year ended June 30, 2009, we accounted $3,065,723 provided from a related party as cash received from operating activities. Investing activities During the year ended June 30, 2010 we used net cash of $521,823 in investing activities, including $518731 in prepayment for an office building and $3,092 in purchases of property, plant and equipment.During the year ended June 30, 2009 we spent net cash of $483,874 on investing activities, including $477,369 in prepayment for an office building and $6,505 in purchases of property, plant and equipment. -19- Table of Contents Financing activities During the year ended June 30, 2010 we received net cash of $7,912,013 from financing activities, compared to net cash spending of $131,974 from financing activities during the year ended June 30, 2009.In both years, the net cash received from financing activities was entirely the result of proceeds received from related parties. During the year ended June 30, 2010 we recognized a gain of $52,107 due to the effect of exchange rates on our cash, compared to a gain of $27,295 due to the same effect during the year ended June 30, 2009.Our net cash increased by $25,017 during the year ended June 30, 2010, compared to a net cash increase of $108,136 during the year ended June 30, 2009. We anticipate that we will meet our ongoing cash requirements by retaining income as well as through equity or debt financing.We plan to cooperate with various individuals and institutions to acquire the financing required to manufacture and distribute our products and anticipate this will continue until we accrue sufficient capital reserves to finance all of our expansion efforts independently. We intend to meet our cash requirements for the next 12 months through retained earnings and a combination of debt financing and equity financing by way of private placements.We currently do not have any arrangements in place to complete any private placement financings and there is no assurance that we will be successful in completing any private placement financings. However, there is no assurance that any such financing will be available or if available, on terms that will be acceptable to us.We may not raise sufficient funds to fully carry out our business plan Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. inflation Inflation has not had a material effect on our business and we do not expect that inflation will materially affect our business in the foreseeable future. Our management closely monitors price changes in the aluminum industry and continuously maintains effective cost control in operations. Taxation United States and Hong Kong We are subject to United States tax at a tax rate of 34%. No provision for income taxes in the United States has been made as we have no income taxable in the United States due to the fact that we operate a VIE structure in China. Our subsidiary, Lucky Express, is incorporated in Hong Kong and is taxed on profits generated in Hong Kong at the rate of 16.5%. However, since Lucky Express is merely a holding company, we do not expect to generate any profits in Hong Kong or be subject to such taxes. People’s Republic of China Income Taxes—We account for income taxes in accordance with ASC 740 “Income Taxes.” ASC 740 requires an asset and liability approach for financial accounting and reporting for income taxes and allows recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before we are able to realize their benefits, or that future deductibility is uncertain. There was no deferred tax asset or liability for the years ended June 30, 2010 and 2009. Because all of our operations are conducted in the PRC, we are governed by the EIT Law. This law and its implementing rules impose a unified EIT rate of 25% on all enterprises, unless they qualify for certain limited exceptions. -20- Table of Contents Under the EIT Law, an enterprise established outside China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementing rules of the EIT Law define de facto management as “substantial and overall management and control over the production and operations, personnel, accounting, and properties” of the enterprise. On April 22, 2009, the State Administration of Taxation issued the Notice Concerning Relevant Issues Regarding Cognizance of Chinese Investment Controlled Enterprises Incorporated Offshore as Resident Enterprises pursuant to Criteria of de facto Management Bodies, or the Notice, further interpreting the application of the EIT Law and its implementation non-Chinese enterprise or group controlled offshore entities. Pursuant to the Notice, an enterprise incorporated in an offshore jurisdiction and controlled by a Chinese enterprise or group will be classified as a “non-domestically incorporated resident enterprise” if (i) its senior management in charge of daily operations reside or perform their duties mainly in China; (ii) its financial or personnel decisions are made or approved by bodies or persons in China; (iii) its substantial assets and properties, accounting books, corporate chops, board and shareholder minutes are kept in China; and (iv) at least half of its directors with voting rights or senior management often resident in China. A resident enterprise would be subject to an enterprise income tax rate of 25% on its worldwide income and must pay a withholding tax at a rate of 10% when paying dividends to its non-PRC shareholders. However, it remains unclear as to whether the Notice is applicable to an offshore enterprise incorporated by a Chinese natural person. Nor are detailed measures on imposition of tax from non-domestically incorporated resident enterprises are available. Therefore, it is unclear how tax authorities will determine tax residency based on the facts of each case. We may be deemed to be a resident enterprise by Chinese tax authorities. If the PRC tax authorities determine that we are a “resident enterprise” for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow. First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations. In our case, this would mean that income such as interest on financing proceeds and non-China source income would be subject to PRC enterprise income tax at a rate of 25%. Second, although under the EIT Law and its implementing rules dividends paid to us from our PRC subsidiary would qualify as “tax-exempt income,” we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes. Finally, it is possible that future guidance issued with respect to the new “resident enterprise” classification could result in a situation in which a 10% withholding tax is imposed on dividends we pay to our non-PRC shareholders and with respect to gains derived by our non-PRC shareholders from transferring our shares. We are actively monitoring the possibility of “resident enterprise” treatment for the 2010 tax year. Since 2008, we have been subject to tax at a statutory rate of 25% on income reported in our statutory financial statements filed after appropriate tax adjustments in the relevant periods. Our future effective income tax rate depends on various factors, such as tax legislation, the geographic composition of our pre-tax income and non-tax deductible expenses incurred. Value Added Taxes—We are also subject to value added tax, or VAT, on the sale of our products. The applicable VAT rate is 17% for products sold in the PRC. The amount of VAT liability is determined by applying the applicable tax rate to the invoiced amount of goods sold (output VAT) less VAT paid on purchases made with the relevant supporting invoices (input VAT). Under the commercial practice in the PRC, we pay VAT based on tax invoices issued. The tax invoices may be issued subsequent to the date on which revenue is recognized, and there may be a considerable delay between the date on which the revenue is recognized and the date on which the tax invoice is issued. In the event that the PRC tax authorities dispute the date on which revenue is recognized for tax purposes, the PRC tax office has the right to assess a penalty, which can range from zero to five times the amount of the taxes which are determined to be late or deficient. Any tax penalty assessed is expensed as a period expense if and when a determination has been made by the taxing authorities that a penalty is due. Description of Property We used the manufacturing plant and offices provided by Zhengzhou Aluminum for free for the years ended June 30, 2010 and 2009. The imputed rental expenses were $73,406 and $73,041 for the years ended June 30, 2010 and 2009, and were included in the rent expense and additional paid in capital of the year. -21- Table of Contents BUSINESS Description of Business Overview We were incorporated in the State of Nevada on January 29, 2010 as AJ Acquisition V, Inc. Since inception we have been engaged in organizational efforts and obtaining initial financing. Our business purpose was to seek the acquisition of or merger with, an existing company.On November 8, 2010 we filed an amendment to our articles of incorporation to change our name to China Aluminum Foil, Inc., and on November 8, 2010 we entered into, and closed, a share exchange agreement with Lucky Express, now our wholly owned subsidiary.Our principal offices are located at Building No.35, No.1 Cui Zhu Street, High-tech Development Area, Zhengzhou City, Henan Province, China.Our telephone number is (86) 371-67539696.Our fiscal year end is June 30. Current Business Upon acquiring Lucky Express pursuant to the share exchange, we adopted the business of Lucky Express.We are mainly engaged in the development, production and distribution of various aluminum foils to domestic and overseas markets.Our aluminum foil products can be widely used in multiple industries for different purposes. Currently a majority of our products are used for household daily consumption and container production. However, we intend to expand into other high potential business segments, such as cigarette packaging, pharmaceutical packaging and electronic components. We have one production line with an annual capacity of approximately 20,000 metric tons. We plan to build or rent another production line to expand our capacity. Due to long-term efforts to streamline production process and reduce wastage and pollution during production, we were recognized as one of the “High Tech New Star Enterprises” in Henan province. We are also recognized for our strong R&D capabilities in the aluminum foil industry in central China. Share Exchange On November 8, 2010 we entered into and closed a share exchange agreement (the “Share Exchange Agreement”) with Lucky Express (China) Ltd., a company incorporated under the laws of Hong Kong (“Lucky Express”) and the holders of 100% of the share capital of Lucky Express (the “Lucky Express Shareholders”), including our director, Congfu Li.According to the terms of the Share Exchange Agreement, we agreed to acquire 1,000,000 issued and outstanding shares of Lucky Express, being all of the issued and outstanding shares of Lucky Express, from the Selling Shareholders in exchange for 10,000,000 shares of our common stock. Lucky Express’s wholly owned subsidiary, Zhengzhou Shentong Investment Consulting Co., Ltd., a wholly owned foreign enterprise organized under the laws of China (“Shentong Investment”) has entered into a number of contracts with Zhengzhou Shensheng Aluminum Foil Co., Ltd., a company organized under the laws of China (“Shensheng”), which is engaged in the production of aluminum foil, and Zhengzhou Aluminum Co., Ltd., the sole shareholder of Shensheng.A full description of these contractual arrangements is included under the heading “Organization”, below. We had 100,000 shares of our common stock issued and outstanding before the closing of the transactions contemplated by the Share Exchange Agreement.Upon the closing of the transactions, we issued 10,000,000 shares of our common stock to the Lucky Express Shareholders.The shares were issued in reliance upon an exemption from registration pursuant to Regulation S promulgated under the Securities Act of 1933, as amended (the “Securities Act”). Organization Our relationship with Shensheng and its shareholder is governed by a series of contractual arrangements between Shentong Investment, Shensheng and Zhengzhou Aluminum Co., Ltd., the sole shareholder of Shensheng (the “Shensheng Shareholder”).Under the laws of China, the contractual arrangements constitute valid and binding obligations of the parties of such agreements.Each of the contractual arrangements and the rights and obligations of the parties thereto are enforceable and valid in accordance with the laws of China.Other than pursuant to the contractual arrangements between Shentong Investment, Shensheng and the Shensheng Shareholder, described below, Shensheng cannot transfer any of the funds generated from their operations -22- Table of Contents Our current corporate structure is as follows: On August 12, 2010, Shentong Investment entered into the following contractual arrangements withShensheng and the Shensheng Shareholder: Consultation Agreement. Pursuant to the exclusive consulting services agreements between Shentong Investment and Shensheng, Shentong Investment has the exclusive right to provide to Shensheng general business operation services, including advice and strategic planning, as well as consulting services related human resources, staffing and training (the “Services”). Under this agreement, Shentong Investment owns the intellectual property rights developed or discovered through research and development, in the course of providing the Services, or derived from the provision of the Services. Shensheng pay a quarterly consulting service fees in Renminbi (“RMB”) toShentong Investmentthat is equal to all of Shensheng’ profits for such quarter. Operating Agreement. Pursuant to the operating agreement among Shentong Investment, Shensheng and the Shensheng Shareholder, Shentong Investment provides guidance and instructions on Shensheng’ daily operations, financial management and employment issues. The Shensheng Shareholder must designate the candidates recommended by Shentong Investment as their representatives on the boards of directors of Shensheng. Shentong Investment has the right to appoint senior executives of Shensheng. In addition, Shentong Investment agrees to guarantee Shensheng’s performance under any agreements or arrangements relating to Shensheng’s business arrangements with any third party. Shensheng, in return, agrees to pledge their accounts receivable and all of their assets to Shentong Investment. Moreover, Shensheng agrees that without the prior consent of Shentong Investment, Shensheng will not engage in any transactions that could materially affect their respective assets, liabilities, rights or operations, including, without limitation, incurrence or assumption of any indebtedness, sale or purchase of any assets or rights, incurrence of any encumbrance on any of their assets or intellectual property rights in favor of a third party or transfer of any agreements relating to their business operation to any third party. The term of this agreement is twenty (20) years from August 12, 2010 and may be extended only upon Shentong Investment’s written confirmation prior to the expiration of the this agreement, with the extended term to be mutually agreed upon by the parties. -23- Table of Contents Share Pledge Agreement. Under the share pledge agreement between the Shensheng Shareholder and Shentong Investment, the Shensheng Shareholder pledged all of their equity interests in Shensheng to Shentong Investment to guarantee Shensheng’s performance of their obligations under the consulting services agreement. If Shensheng or the Shensheng Shareholder breaches their respective contractual obligations, Shentong Investment, as pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. The Shensheng Shareholder also agreed that upon occurrence of any event of default, Shentong Investment shall be granted an exclusive, irrevocable power of attorney to take actions in the place and stead of the Shensheng Shareholder to carry out the security provisions of the equity pledge agreement and take any action and execute any instrument that Shentong Investment may deem necessary or advisable to accomplish the purposes of the equity pledge agreement. The Shensheng Shareholder agreed not to dispose of the pledged equity interests or take any actions that would prejudice Shentong Investment’s interest. The equity pledge agreement will expire two (2) years after Shensheng’s obligations under the consulting services agreements have been fulfilled. Option Agreement.Under the option agreement between the Shensheng Shareholder and Shentong Investment, the Shensheng Shareholder irrevocably granted Shentong Investment or its designated person an exclusive option to purchase, to the extent permitted under PRC law, all or part of the equity interests in Shensheng for the cost of the initial contributions to the registered capital or the minimum amount of consideration permitted by applicable PRC law. Shentong Investment or its designated person has sole discretion to decide when to exercise the option, whether in part or in full. The term of this agreement is twenty (20) years from August 12, 2010 and may be extended prior to its expiration by written agreement of the parties. Proxy Agreement. Pursuant to the proxy agreement between the Shensheng Shareholder and Shentong Investment, the Shensheng Shareholder agreed to irrevocably grant a person to be designated by Shentong Investment with the right to exercise the Shensheng Shareholder’s voting rights and their other rights, including the attendance at and the voting of the Shensheng Shareholder’s shares at shareholders’ meetings (or by written consent in lieu of such meetings) in accordance with applicable laws and its Articles of Association, including but not limited to the rights to sell or transfer all or any oftheir equity interests of Shensheng, and appoint and vote for the directors and Chairman as the authorized representative of theShensheng Shareholder.The term of the proxy agreement will be ten (10) years. The proxy agreement may be terminated by joint consent of the parties or upon 30-day written notice from Shentong Investment. Since the Shensheng Shareholder does not have the characteristics of a controlling financial interest or does not have sufficient equity at risk for Shensheng to finance its activities without additional subordinated financial support from other parties, Shensheng’s financial statements become consolidated as our own.As such, and due to the interest we hold in Shensheng through Lucky Express, the following business description describes the business and operations of Shensheng as our own. For accounting purposes, the reverse acquisition transaction with Lucky Express was treated as a reverse acquisition, with Lucky Express as the acquirer and China Aluminum Foil, Inc. as the acquired party. Unless the context suggests otherwise, when we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Lucky Express. Principal Products Aluminum foil is a paper-thin sheet of rolled aluminum that can be torn easily and used to wrap and store food, in art, decoration, insulation and in heat exchangers. Because aluminum foil is paper-thin, the foil is extremely pliable and can be bent or wrapped around objects with ease. In North America, aluminum foil is sometimes alternatively called al-foil or alu-foil. We develop and manufacture various types of aluminum foils. The production of aluminum foil involves a complex production process and requires advanced technology and equipment. We purchase raw aluminum with thickness of 0.3mm and produce different types of aluminum foil by rolling process. Currently our products mainly fall into two product segments: aluminum foil used by households for daily consumption and aluminum foil used for the production of containers such as meal boxes, cake cups, as well as many other applications. -24- Table of Contents In general, aluminum foil is aluminum prepared in thin metal leafs, with thickness of less than 0.2mm (0.008inch), although much thinner gauge, down to 0.006mm, is also widely used. It is normally produced from aluminum ingots by a rolling process. Aluminum foil is at the downstream of the entire aluminum industry chain. China is not rich in bauxite, but leads the world in aluminum production. The Chinese government limits the export of primary aluminum, and encourages the export of value added aluminum products which provides opportunities for increased margins for China’s aluminum foil industry. As a metal, aluminum has its own advantages over other metals due to its light weight, recyclability, flexibility and limited pollution. Aluminum foil can also act as a complete barrier to light, oxygen, odors and flavors, moisture, as well as bacteria. Therefore aluminum foil is widely used in various industries, such as packaging, household daily needs, electronics, construction, etc. From the international perspective, the aluminum foil industry appears to be tied to the global economy and has been recovering from the global financial crisis gradually. For example, in Europe the aluminum foil deliveries in the first quarter of 2010 reached the same level as calculated prior to the economic recession in 2008. Figures released by the European Aluminum Foil Association (EAFA) show an increase of 17 % compared to last year and a total amount just 1.5 % below 2008 levels. Total deliveries in first quarter 2010 reached 213,000 tons versus 182,200 tons in first quarter 2009. As different customers require different specifications, we will arrange the manufacturing based on their demands. For long-term customers, we usually sign a framework agreement to determine the annual quantity, specifications, processing charge and other terms. Aluminum foil manufacturing is a technologically complicated and capital-intensive process that requires the coordinated use of machinery and raw materials at various stages of manufacturing. Currently, we mainly rely on cast-rolling technique during the manufacturing process. Generally speaking, aluminum foil is produced by rolling heated aluminum ingots down to coils, then cold rolling the coil to the required foil thicknesses. The process of cast-rolling is much less energy intensive and has become the preferred process. Our manufacturing process is as follows: 0.05mm thick aluminum foil blank is rolled by intermediate mill firstly, and then rolled by the finishing mill to the thickness required of the products. After that the products are separated by aluminum foil separatorand cut into small volumes according to different requirements. Lastly, according to the final product specifications, different annealing processes are used. Annealing is a heat treatment wherein a material is altered, causing changes in its properties such as strength and hardness. It is a process that produces specific characteristics by heating to above the recrystallization temperature and maintaining a suitable temperature, and then cooling. Annealing is used to induce ductility, soften material, relieve internal stresses, refine the structure by making it homogeneous, and improve cold working properties of the aluminum foil once it is ready for use. After quality inspection, the final products are then packaged for sale and sent to warehouses. The technology for aluminum foil manufacturing is mature and advanced, widely used in domestic and oversea companies. The only difference lies in specification and quantity in the rolling mill and processing configuration. The manufacturing process can be illustrated as follows: As packaging material, aluminum foil can be a complete barrier to light, oxygen, moisture and bacteria. They are widely used in all kinds consumer, commercial and industrial packaging. -25- Table of Contents We are also the supplier of aluminum foil to the 2010 Shanghai World Expo. Our product is used as the main material of meal boxes which are supplied to the World Expo. The table below lists the percentage of different products in total sales revenue in during the last two fiscal years: Product July, 2008 to June 2009 July, 2009 to June 2010 1 Household Aluminum Foil 61
